Citation Nr: 0112280	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for paresthesias of 
the right arm, currently assigned a 20 percent disability 
evaluation.  

2.  Entitlement to an increased rating for status post 
Arnold-Chiari Type I malformation, currently assigned a 20 
percent disability evaluation.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1985 to June 
1996.  

In a September 1996 rating action, the Department of Veterans 
Affairs (VA) regional office (RO), Cleveland, Ohio granted 
service connection for status post Arnold-Chiari Type I 
malformation repair and cervical syrinx C5-T1 with 
radiculopathy of the lower radicular group, assigning a 
noncompensable disability rating, effective following the 
veteran's service discharge in June 1996.  In December 1997, 
that RO separated the service-connected disability into two 
parts assigning a 20 percent disability rating, effective the 
same date as previously assigned, for each of the service-
connected disabilities at issue here: Paresthesias of the 
right arm; and status post Arnold-Chiari Type I malformation.  

Following a change of the veteran's primary residence, in 
December 1999, the Detroit, Michigan RO became the agency of 
original jurisdiction and continued the 20 percent disability 
ratings previously assigned for each disorder.  The veteran's 
notice of disagreement with the decision to continue the 
disability ratings was received by that RO in February 2000.  
The RO furnished him a statement of the case later that 
month, and the veteran's substantive appeal was received the 
following month.  

The Board notes that the appeal on VA Form 9 received by the 
RO in March 2000 reflects that the veteran wanted to appeal 
all of the issues on the statement of the case.  It is 
noteworthy that the only issues discussed in the statement of 
the case were the issues listed on the title page of this 
decision.  However, the reasons for the appeal which the 
veteran listed on the VA Form 9 were that he wanted to know 
why he was not rated with a percentage for his right ear 
hearing loss and hemorrhoids because he was having severe 
pain and lacked 100 percent hearing.  Service connection has 
been established for right ear hearing loss, assigned a 10 
percent disability evaluation, and for hemorrhoids, assigned 
a noncompensable disability rating.  As noted, these 
disabilities were not considered in the rating action by the 
RO in December 1999.  In light of the veteran's comments on 
VA Form 9, however, the RO's attention is directed to these 
matters in the event the veteran intends to pursue a claim 
for increased compensation for right ear hearing loss and/or 
hemorrhoids.  

REMAND

On the March 2000 VA Form 9, the veteran indicated that he 
was not requesting a hearing before the Board.  However, in 
March 2000, a letter regarding a personal appearance by the 
veteran for a travel board hearing before the Board was 
included in the veteran's claims file, albeit with a line 
through it and the hand written notation: erroneous.  There 
is also a letter, dated that month, reflecting that the 
veteran was scheduled for a hearing at the RO on April 11, 
2000, which includes the hand written entry that he was a 
"no show" for the hearing.  Generally, when a veteran fails 
to report for a hearing, and does not request that the 
hearing be rescheduled, the Board may proceed with action on 
the appeal because the hearing request must be considered to 
have been withdrawn, in the absence of a "good cause" 
argument on his behalf for his failure to report.  38 C.F.R. 
§ 20.702. (2000).  Here, inasmuch as the case is being 
remanded for other reasons, and the basis for scheduling the 
April hearing is unclear based on the evidence on file, the 
hearing matter should be further clarified by the RO as 
requested below.  

Regarding the substantive matters before the Board, the 
veteran's representative has argued that the 1999 examination 
by VA was not as complete as the 1997 examination; that the 
completeness of the 1997 examination aided the veteran in 
obtaining the favorable rating decision of December 1997 
which assigned 20 percent disability ratings for the service-
connected disorders at issue here; and that the inadequacy of 
the 1999 examination by the VA, consisting primarily of the 
lack of findings concerning the veteran's functional 
limitations resulting from the service-connected 
disabilities, limited his ability to be properly rated.  The 
representative further argues that the 1999 examination was 
inadequate because the veteran's claims folder was not made 
available to the examiner at that time.  

Review of the 1999 VA examination reports seems to support 
the representative's assertions.  For example, the reports of 
the peripheral nerves and spine examinations seem to present 
several questions.  One is the finding of the subjective 
complaint of pain and weakness of the right arm in light of 
the negative electromyographic evidence of neurological 
deficit without reference to whether functional impairment is 
produced by the pain and weakness.  The second is the 
reference to subjective complaints of pain in the lower back 
with manifested limited motion, which appears inconsistent in 
the light of the reported objective findings of decreased 
range of motion.  The other is the diagnosis of mild scar 
tenderness on the peripheral nerve examination without 
further explanation of whether this causes any functional 
impairment.  

In addition, the Board notes that in November 2000 the 
representative submitted VA clinical records, dated in April 
2000, to the RO.  The veteran waived initial review of this 
evidence by the RO and the records were forwarded to the 
Board.  They reflect that the veteran underwent magnetic 
resonance imaging (MRI) of the thoracic spine by the VA in 
April 2000 which resulted in impressions of small central 
disc herniation identified at the T7-T8 level, and question 
of a prominent central canal within the thoracic cord at the 
T7-T8 level.  There are notations that a referral to 
neurology had been written for follow-up and re-evaluation, 
and that the scan results were being provided to a named 
physician.  The Board is interested in determining the 
import, if any, of the findings on the MRI by obtaining any 
subsequent records concerning treatment by the neurology 
service which might impact on the ratings for the service-
connected disorders.  Also a new neurologic examination is 
deemed warranted to overcome the absence of review of the 
claims folder by VA's examiner in 1999 and the other matters 
addressed above regarding the lack of specific information 
concerning functional impairment demonstrated on examination.  
Also, a new examination will assist in correlating the 
findings on recent treatment with the history of the 
disabilities and any impact on the applicable ratings for the 
service-connected disorders.  

The decision to further develop the claim is further 
necessitated by the fact that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became effective.  
The Veterans Claims Assistance Act of 2000 (VCAA) essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In sum, 
the Board anticipates that further development of the 
evidence would be helpful in the decision process, especially 
in light of the VCAA.  Id.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should clarify the information 
in the claims folder that the veteran did 
not report for a scheduled hearing at the 
RO on April 14, 2000.  For example, the 
RO should provide the circumstances of 
any request by the veteran for a hearing 
then, etc.  If warranted, the RO should 
furnish the veteran additional 
information regarding his hearing options 
and request a response, even if it is 
negative.  

2.  The veteran should be requested to 
provide a list of all pertinent medical 
treatment and/or examinations that he has 
received recently, including any that 
might have occurred following his MRI in 
April 2000.  The veteran should be 
requested to list the names and addresses 
of any private providers of such 
treatment, if applicable.  The RO should 
obtain additional records for association 
with the primary claims folder based on 
the veteran's response.  

3.  Thereafter, the RO should schedule 
the veteran for a VA neurologic 
examination.  The primary claims folder 
and a complete copy of this Remand order 
must be made available to and be reviewed 
by the examiner prior to examination of 
the veteran.  In light of the veteran's 
recent medical history, the examiner 
should fully discuss disability 
attributable to the service-connected 
paresthesias of the right arm, and status 
post Arnold-Chiari Type I malformation, 
including the import of the April 2000 
MRI scan and subsequent neurologic 
referral, as applicable.  The examiner 
should provide information regarding the 
mild scar tenderness diagnosed on the VA 
examination in September 1999, especially 
concerning any functional impairment, 
etc.  Any disability caused by any 
nonservice connected disorder should be 
carefully distinguished from the service-
connected disorders to the extent 
possible.  If the examiner is unable to 
differentiate the symptomatology caused 
by each disorder, this fact must be so 
stated.  The examiner should fully 
discuss the level of functional 
impairment related to the service-
connected disabilities, and the impact of 
the disabilities on the veteran's 
industrial ability.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  Any 
and all opinions expressed must be 
accompanied by a complete rationale. 

4.  Thereafter, the RO should complete 
any additional development that appears 
warranted.  Then, the RO should 
readjudicate the veteran's claims for 
increased disability ratings, and in so 
doing comply with the Veterans Claims 
Assistance Act of 2000.  After the claim 
has been readjudicated, and if any matter 
is not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


